DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 02/08/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Weisberg Alan Reg. No. 43982 . Claims  are amended as follows:

Claim 1 (Amended).  A method performed by a radio access network, RAN, node of a wireless communications network, wherein the communications network provides a connection of a user equipment, UE to a data or core network, comprising:
determining that a redundancy connection is required or is beneficial for the UE;
determining available options for redundancy connections[[,]] in the form of redundancy options that can be established for the UE; and
selecting a redundancy option out of the plurality of available redundancy options to be activated for the UE;
being associated to one or a plurality of conditions, and determining if the corresponding one or the plurality of conditions are fulfilled, 
comprising a level or a threshold of a radio condition to be met[[,]]; and selecting the redundancy option out of the plurality of available redundancy options comprises selecting the redundancy option that corresponds to a higher level than the requested level of redundancy.

Claim 2. The method of claim 1, wherein determining that redundancy is required or 
beneficial comprises receiving a redundancy information from another wireless network node, 
e.g. from a session management function, SMF, responsible for session management and allocation of IP addresses to UEs.

Claim 3. The method of claim 1, wherein the redundancy information is indicative of allowed or possible redundancy options to be established or maintained with respect to the UE.

Claim 4. The method of claim 1, wherein determining available redundancy options may comprise establishing an order of priority for the different options.

Claim 5. The method of claim 4, wherein the order of priority comprises an order of redundancy levels wherein each of the options is associated to one of the redundancy levels.

Claim 6. The method of claim 1, wherein the redundancy information is indicative of a level of redundancy that is requested to be established or maintained with respect to the UE.

Claim 7. (canceled).

Claim 8. The method of claim 1, wherein the radio condition is characterized by at least one of: a signal power, a signal quality, a signal-to-noise ratio, and a signal-to-interference-plus-noise ratio, SINR.

Claim 9 (Amended). The method of claim 1, wherein the 

Claim 10. The method of claim 1, wherein the redundancy options comprise one or a plurality of: Dual Connectivity involving different RAN nodes; a plurality of RAN nodes of different technologies, e.g. one of a 4G or a 5G RAN node, and one of a wireless local area network access network, WLAN, node; a plurality of different units or functions of the same RAN node, e.g. different distributed units, DUs, of the RAN node; and a plurality of different RAN user plane resources, e.g. different user plane resources of a central unit, CU-UP, of the RAN node.

Claim 11. The method of claim 10, wherein the different DUs of the RAN node are 
associated to different cells.

Claim 12. The method of claim 1, comprising monitoring whether a redundancy option
 being currently activated for the UE is still functional and performing switching to another redundancy option in case that the currently activated redundancy option is determined as not being functional.

Claim 13 (Amended). The method of claim 12, wherein the monitoring whether a redundancy option being currently activated for the UE is still functional comprises monitoring if the conditions 

Claim 14. (canceled)

Claim 15 (Amended). A radio network node comprising a processor causing the radio network node to carry out the steps of:
determining that a redundancy connection is required or is beneficial for the UE;
determining available options for redundancy connections[[,]] in the form of redundancy options that can be established for the UE; and
selecting a redundancy option out of the plurality of available redundancy options to be activated for the UE;
being associated to one or a plurality of conditions, and determining if the corresponding one or the plurality of conditions are fulfilled, 
comprising a level or a threshold of a radio condition to be met[[,]]; and
selecting the redundancy option out of the plurality of available redundancy options comprises selecting the redundancy option that corresponds to a higher level than the requested level of redundancy.

Claim 16. The network node of claim 15, being configured to receiving a redundancy information from another wireless network node, e.g. core network node, e.g. a SMF.

Claim 17. The network node of claim 15, wherein the redundancy information is indicative 
of allowed or possible redundancy options to be established or maintained with respect to the UE.

	Claim 18. The network node of claim 15, being configured to determining to establishing an order of priority for the different options.

Claim 19. The network node of claim 15, wherein the order of priority comprises an order 
of redundancy levels wherein each of the options is associated to one of the redundancy levels.

Claim 20. The network node of claim 15, wherein the redundancy information is indicative of a level of redundancy that is requested to be established or maintained with respect to the UE.

Claim 21. (canceled).

Claim 22. The network node of claim 15, wherein the radio condition is characterized by at least one of: a signal power, a signal quality, a signal-to-noise ratio, and a signal-to-interference-plus-noise ratio, SINR.

Claim 23 (Amended). The network node of claim 15, wherein the 

Claim 24. The network node of claim 15, wherein the redundancy options comprise or involve one or a plurality of: Dual Connectivity involving different RAN nodes; Carrier Aggregation; A plurality of RAN nodes of different technologies, e.g. one of a 4G or a 5G RAN node, and one of a wireless local area network access network, WLAN, node; A plurality of different units or functions of the same RAN node, e.g. different distributed units, DUs, of the RAN node; and A plurality of different RAN user plane resources, e.g. different user plane resources of a central unit, CU-UP, of the RAN node.

Claim 25. The network node of claim 15, being configured to monitor if a redundancy option being currently activated for the UE is still functional and to performing switching to another redundancy option in case that the currently activated redundancy option is determined as not being functional.

26. A non-transitory storage medium comprising computer program code, the computer program code when executed by a processor causing an apparatus to perform the steps of the 
method of claim 1.
27. (canceled)

Allowable Subject Matter
Claims 1-6, 8-13, 15-20, and 22-26 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: independent claims  are allowed because a  comprehensive search of prior art failed to teach, either alone or in combination the limitations of
“…determining that a redundancy connection is required or is beneficial for the UE;
determining available options for redundancy connections[[,]] in the form of redundancy options that can be established for the UE; and selecting a redundancy option out of the plurality of available redundancy options to be activated for the UE; each redundancy option being associated to one or a plurality of conditions, and  determining an available redundancy option comprises determining if the corresponding one or the plurality of conditions are fulfilled,  the conditions  comprising a level or a threshold of a radio condition to be met; and selecting the redundancy option out of the plurality of available redundancy options comprises selecting the redundancy option that corresponds to a higher level than the requested level of redundancy.”.
The dependent claims are also allowable by virtue of their dependence on the independent claims. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462